         Case 1:18-cv-01047-PGG Document 45 Filed 05/11/20 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  EIG ENERGY FUND XIV, L.P., EIG
  ENERGY FUND XIV-A, L.P., EIG
  ENERGY FUND XIV-B, L.P., EIG                                MEMORANDUM
  ENERGY FUND XIV (CAYMAN), L.P.,                            OPINION & ORDER
  EIG ENERGY FUND XV, L.P., EIG
  ENERGY FUND XV-A, L.P., EIG                                18 Civ. 1047 (PGG)
  ENERGY FUND XV-B, L.P., and EIG
  ENERGY FUND XV (CAYMAN), L.P.

                            Plaintiffs,

              - against -

  KEPPEL OFFSHORE & MARINE LTD.,

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               This action arises from a bribery and kickback scheme involving Defendant

Keppel Offshore & Marine Ltd. and entities in the Brazilian government and oil industry. The

Amended Complaint alleges that Plaintiffs – unaware of the scheme – invested $221 million in

Sete Brasil Participações, S.A. (“Sete”), a Brazilian company that used Plaintiffs’ investment to

fund the bribes and kickbacks. After the scheme was uncovered by Brazilian law enforcement

authorities, Sete went bankrupt and Plaintiffs lost their investment.

               The Amended Complaint alleges a conspiracy claim under the Racketeer

Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1962(d), and an aiding and

abetting fraud claim. (Am. Cmplt. (Dkt. No. 17)) Defendant has moved to dismiss pursuant to

Fed. R. Civ. P. 9(b) and 12(b)(6). (Dkt. No. 35) For the reasons stated below, Defendant’s

motion to dismiss will granted in part and denied in part.
         Case 1:18-cv-01047-PGG Document 45 Filed 05/11/20 Page 2 of 24



                                        BACKGROUND

I.     FACTS

               Plaintiffs are eight investment funds, all managed by EIG Management Company,

LLC (“EIG”). (Am. Cmplt. (Dkt. No. 17) ¶¶ 6, 15-22) Each fund is a limited partnership

organized under either the laws of Delaware or the Cayman Islands. (Id. ¶¶ 15-22) EIG’s

offices are located in Washington, D.C. (Id.)

               Defendant Keppel Offshore & Marine Ltd. (“Keppel”) is a corporation organized

under the laws of Singapore. (Id. ¶ 23) Keppel’s business “consists primarily of building mobile

offshore drilling rigs and handling repairs, conversions, and upgrades of shipping vessels.” (Id.)

Keppel is the sole shareholder of Keppel Fels Brasil, S.A. (“Keppel Brazil”), which in turn is the

sole shareholder of Estalerio BrasFELS Ltda., which owns and operates a shipyard in Brazil (the

“Keppel Shipyard”). (Id. ¶ 24) Keppel is also the sole shareholder of Keppel Offshore &

Marine USA, Inc. (“Keppel USA”), which is incorporated in Delaware and headquartered in

Houston, Texas. (Id. ¶ 25)

               The Amended Complaint alleges that Keppel; Petróleo Brasileiro S.A.

(“Petrobras”), a Brazilian state-controlled oil company; the Workers’ Party of Brazil, the

governing political party in Brazil at all relevant times and the majority shareholder of Petrobras;

and Sete, a Brazilian company that developed and chartered mobile offshore drilling rigs to

Petrobras, were all members of a RICO conspiracy that engaged in bribery and kickbacks. (Id.

¶¶ 3-4, 54) Between 2001 and 2015 – when Brazilian law enforcement uncovered the

conspiracy – Keppel systematically paid bribes and kickbacks to Petrobras and the Worker’s

Party in exchange for contracts with Petrobras. (Id. ¶ 32) According to Pedro José Barusco

Filho, the Executive Manager of Engineering at Petrobras, “corruption within Petrobras was

‘endemic and institutionalized’ . . . . Bribery and kickbacks were ‘built in’ to contracts and were


                                                 2
         Case 1:18-cv-01047-PGG Document 45 Filed 05/11/20 Page 3 of 24



‘understood to be part of the relationship’ between Petrobras and most persons and entities with

whom Petrobras had business dealings, including its longstanding partner in crime, Keppel

entities.” (Id. ¶ 94)

        A.      Keppel’s Early Involvement in the Bribery Scheme

                Between 2001 and 2011, Keppel entered into at least seven contracts with

Petrobras worth $4 billion. In exchange for the contracts, Keppel paid $40 million in bribes to

Petrobras and the Worker’s Party. (Id. ¶ 32) The Amended Complaint includes excerpts from

several e-mails in which Keppel officials discuss the bribes. (Id. ¶¶ 33-36, 41-43) Barusco –

Petrobras’ Executive Manager of Engineering – testified that Keppel made these bribes knowing

that they “were intended for Petrobras employees and Workers’ Party officials.” (Id. ¶ 96) Zwi

Skornicki – Keppel’s agent in Brazil – testified that he “‘made it clear to Keppel’ that he was

paying ‘a bribe . . . to Petrobras officials . . . and it was accepted [by Keppel][,]’. . . [and

‘Keppel] authorized’ him to pay bribes.” (Id. ¶ 97) Skornicki further testified that when

Petrobras requested a bribe, he “reported that to [Keppel officials in] Singapore directly,”

including to “Tay Kim Hock, . . . [the] CEO [of Keppel Brazil], . . . [Chow Yew Yuen], [the]

CEO of Keppel[,] . . . Sib Shoo, [the] former CEO [of Keppel], and . . . [Tong Chong Heong,

Senior Executive Director of Keppel Corporation Ltd.]” (Id.)

                Keppel’s bribe and kickback payments were routed through offshore accounts.

(Id. ¶¶ 35, 37, 44) For example, on one occasion, bribe payments were transmitted from a Swiss

account under the name of a “pass-through” company created by Skornicki to accounts in the

name of “foreign offshore companies.” (Id. ¶ 35) On another occasion, bribe payments were

“disguised as registered election donations.” (Id. ¶ 37) And at least once during the relevant

time period, bribe payments were wired through U.S. bank accounts. (Id. ¶ 44)




                                                    3
         Case 1:18-cv-01047-PGG Document 45 Filed 05/11/20 Page 4 of 24



               The Amended Complaint alleges that “[b]y 2011, Keppel was a long-standing and

important player in the overall bribery and kickback scheme involving Petrobras projects.” (Id. ¶

45)

        B.     Creation of Sete

               In 2006, Petrobras announced the discovery of the Pre-Salt Reserves, an oil field

off the coast of Brazil believed to contain 50 billion barrels of oil. (Id. ¶ 46) “Senior executives

of Petrobras conceived of the idea to perpetuate and expand their long-standing criminal scheme

through the creation of Sete, an off-balance sheet vehicle formed by Petrobras to raise from

third-party financiers in the United States and elsewhere the enormous amount of capital

necessary to build drillships for purposes of extracting the Pre-Salt Reserves.” (Id. ¶ 47)

        Barusco testified in Brazilian proceedings that the “idea of the kickbacks” and
        Sete were “born together.” According to Barusco, “the practice of a 1% kickback
        in construction contracts came from Petrobras and migrated to Sete Brasil. There
        were the same suppliers and it continued at Sete.” One of those key suppliers was
        Keppel.

(Id. ¶ 48)

               Sete was formed by 2011. (Id. ¶ 51) Barusco and João Carlos de Medeiros

Ferraz – senior Petrobras employees – took “the initiative to create Sete,” and became Sete

executives. (Id. ¶¶ 47, 52) According to Brazilian law enforcement authorities, “it was

Petrobras that effectively exercised top management and ran [Sete].” (Id. ¶ 52)

               Petrobras contracted with Sete to build twenty-eight mobile offshore drilling rigs,

or “drillships.” (Id. ¶ 52) By April 2011, representatives of Petrobras, Sete, and Keppel had

agreed to “produce a bid through Sete that would be favored in the bidding process by Petrobras

and that would include Keppel as one of the shipyards.” (Id. ¶ 52) Petrobras and Sete opened

Swiss bank accounts in the name of “phantom, offshore companies,” which were used to launder

Sete-related bribes – including those paid by Keppel. (Id. ¶ 53)


                                                 4
         Case 1:18-cv-01047-PGG Document 45 Filed 05/11/20 Page 5 of 24



        C.     Sete Raises Capital

               Petrobras and Ferraz began raising capital for Sete in 2010. (Id. ¶¶ 54-55) In

doing so, they prepared marketing materials and solicitations for potential investors “that they

knew contained material omissions and purposely misleading information.” (Id. ¶ 54) In

particular, the marketing materials did not disclose the bribery and kickback scheme. (Id. ¶¶ 58-

66) EIG received three such solicitations between September 2010 and September 2011. (Id. ¶¶

55-62) Petrobras and Ferraz knew that the wires would be used to transmit marketing materials

to potential investors in the United States, and that U.S. investors would use the wires to transmit

investment funds to Sete. (Id. ¶ 54)

               Ferraz – the Sete and Petrobras executive – communicated with EIG about initial

and continuing investment in Sete via e-mail and in person. (Id. ¶¶ 64-69) For example, Ferraz

met with EIG representatives in Houston in the spring of 2013, and in Washington, D.C. in

September 2013. (Id. ¶¶ 68-69) Ferraz did not disclose the bribery and kickback scheme to EIG.

(Id. ¶¶ 64-69) To the contrary, “Ferraz’s oral statements perpetuated the pattern of deception and

lies promulgated in the various marketing materials previously provided by Petrobras and Sete to

EIG and plaintiffs.” (Id. ¶ 69)

               The Amended Complaint alleges that Petrobras and Sete targeted potential

investors in the United States, including EIG. (Id. ¶¶ 54, 57) Ferraz testified before the

Brazilian Congress that

        “there was great market interest [about Sete], particularly among US private
        equity groups.” Sete was focused, in particular, in procuring investment from
        EIG and [P]laintiffs, as Ferraz believed that such investment would be a “stamp of
        approval” for future international investors. According to Ferraz, an investment
        by EIG’s investment funds – the [P]laintiffs – in Sete would show, “we [Sete] are
        efficient, that we are capable to mitigate risk, and that we are a good investment.”

(Id. ¶ 57)



                                                 5
         Case 1:18-cv-01047-PGG Document 45 Filed 05/11/20 Page 6 of 24



                  The Amended Complaint further alleges that Keppel “conspired to and committed

multiple acts of wire fraud in furtherance of the RICO conspiracy,[] it affirmatively assisted

Petrobras and Sete’s fraudulent fund raising activities[,] . . . [and] Keppel did its part in

knowingly concealing the illicit bribery and kickback scheme from EIG in order to induce EIG

and plaintiffs to invest in Sete.” (Id. ¶ 70) According to Plaintiffs, Keppel knew that Sete

“would be utilized to fund Keppel’s bribes and kickbacks,” and it knew that EIG was a Sete

investor. (Id.)

                  The Amended Complaint alleges that in August 2011 senior Keppel Brazil

executives met with a senior EIG executive at the Keppel Shipyard. (Id. ¶ 71) Keppel Brazil

knew that EIG was a potential investor in Sete. (Id. ¶ 70) “During this meeting, executives of

Keppel Brazil made a power point presentation about Keppel’s shipbuilding business, and they

gave [the EIG executive] . . . a tour of the Keppel Shipyard.” (Id. ¶ 71) A few weeks later, Sete

and Keppel Brazil representatives arranged for Barrington Media – a media company retained by

EIG – to film the Keppel Shipyards. (Id. ¶ 72) The purpose of this trip was to make “an

informational video for EIG’s investors concerning the investment in Sete,” and Keppel knew

that “the videos shot by Barrington would be used to induce [P]laintiffs’ investment in Sete.”

(Id. ¶¶ 72, 74) “Investment into Sete was critical, as Keppel knew, to the success of the bribery

and kickback scheme and its receipt of lucrative drilling contracts.” (Id. ¶ 74)

       D.         EIG’s Investment

                  “Based on the wrongful conduct of the RICO conspiracy, the plaintiffs began to

invest in Sete in August 2012 and continued to make investments into early 2015.” (Id. ¶ 76)

Plaintiffs’ investments – totaling $221 million – were made through thirteen wire transfers from

EIG-controlled bank accounts in New York and California. (Id.)




                                                   6
         Case 1:18-cv-01047-PGG Document 45 Filed 05/11/20 Page 7 of 24



                “In early August of 2013, [an EIG executive] again visited the Keppel Shipyard,

on behalf of plaintiffs, and met with senior Keppel Brazil employees.” (Id. ¶ 79) At that

meeting, Keppel Brazil did not disclose the bribery and kickback scheme to EIG. (Id.)

        E.      Keppel Pays Bribes to Obtain Sete Contracts

                On August 7, 2012 – four days after Plaintiffs funded their first investment in Sete

– Keppel issued a press release stating that a Keppel subsidiary had “‘firmed up contracts” with

Sete for the design and construction of five drillships, at a cost of $4.1 billion. (Id. ¶ 78) The

press release states that Sete is “a Brazilian company established in December 2010 and formed

by Brazilian and International finance investors, including banks and the four biggest Brazilian

pension funds, besides Petrobras.” (Id. (emphasis in original)) “Keppel’s reference to

‘International finance investors’ was a direct reference to EIG and the plaintiffs, which, as

Keppel knew, had just become investors in Sete.” (Id.) The drillships were scheduled for

delivery between fourth quarter 2016 and third quarter 2019. “Given that Keppel’s bribes and

kickbacks were funded by Sete’s construction payments, Keppel would be paying bribes and

kickbacks through at least 2019.” (Id.)

                According to Barusco, “Keppel entities received six Sete contracts in exchange

for [Keppel’s] continued participation in the bribery and kickback scheme[,] and negotiated a

bribe fee of .9% of the price of each Sete contract . . . .” (Id. ¶ 96)

                The Amended Complaint alleges that Keppel paid $14.4 million in bribes for the

Sete drillship contracts. (Id. ¶ 80) “Keppel used multiple instrumentalities of interstate

commerce, including emails and telephone lines, to negotiate, authorize, and coordinate the

concealment of and the execution of these bribes.” (Id.) Keppel made payments to Skornicki

that were purportedly a commission for his consulting services, but portions of those payments




                                                   7
         Case 1:18-cv-01047-PGG Document 45 Filed 05/11/20 Page 8 of 24



were used to pay the Sete-related bribes. (Id. ¶ 81) Keppel’s payments were coordinated by

email. (Id. ¶¶ 81-85)

               Skornicki then laundered the bribe payments

       by wiring money from an account maintained at Delta National Bank in New
       York City in the name of Deep Sea Oil Company, to an account at Citibank North
       America in New York City and, from there, to an account in the name of Shellbill
       Finance S/A and held at Heritage [B]ank in Switzerland.

(Id. ¶ 86; see also id. ¶¶ 87-88)

               The Amended Complaint alleges that “Keppel’s Travel Act violations and money

laundering activities were essential to facilitating the ongoing concealment of the bribery and

kickback scheme, which caused [P]laintiffs to make additional investments into Sete.” (Id. ¶ 89)

       F.      Criminal Proceedings

               In 2015, law enforcement authorities in Brazil disclosed their investigation into

the bribery and kickback scheme. (Id. ¶ 91) The Amended Complaint alleges that, were it not

for this investigation, the scheme would have continued at least until 2019. (Id. ¶ 90)

               A number of individuals involved in this scheme – including Barusco, Ferraz, and

Skornicki – pleaded guilty and entered into cooperation agreements with Brazilian prosecutors.

(Id. ¶¶ 92, 98) Barusco, testifying before the Brazilian Congress, described the Sete bribery and

kickback scheme as “a continu[ation] of what happened [at Petrobras].” Barusco testified that he

and Ferraz intended for Sete to “perpetuate and expand the existing bribery and kickback scheme

involving the same participants – including Keppel entities.” (Id. ¶ 93)

               Skornicki was convicted in Brazil on five counts of bribery, eleven counts of

money laundering, and one count of belonging to a criminal organization. (Id. ¶ 100) The

Brazilian court concluded that it had been “proven beyond any reasonable doubt [that Skornicki]

represent[ed] the interests” of a Keppel entity in paying bribes to Sete. (Id. ¶ 99)



                                                 8
         Case 1:18-cv-01047-PGG Document 45 Filed 05/11/20 Page 9 of 24



               In April 2016 – as a result of the Brazilian prosecutors’ investigation – Sete filed

for “the equivalent of bankruptcy in Brazil.” (Id. ¶¶ 101-02) “As a result, [P]laintiffs’

investment in Sete is now worthless.” (Id. ¶ 103)

               On December 22, 2017, Keppel entered into a deferred prosecution agreement

(the “DPA”) with the United States Attorney’s Office for the Eastern District of New York, in

which it admitted that it had violated the Foreign Corrupt Practices Act (the “FCPA”). (Id. ¶

104) The Amended Complaint alleges that:

       Under the DPA, Keppel agreed to pay a criminal penalty in the amount of []
       $422,216,980, of which Keppel USA will pay US $4,725,000. Keppel will pay []
       $105,554,245 of its criminal penalty to the U.S. Treasury. It will pay the
       remainder of the penalty to Brazil and Singapore.

       Keppel further admitted in the DPA that it paid approximately [] $55 million in
       bribes to employees of Petrobras and Sete and members of the Workers’ Party to
       secure improper advantages in its business dealings over the course of a decade,
       of which approximately [] $14.4 million represented bribes Keppel made in
       connection with drillship projects awarded by Sete.

       Keppel also admitted in the DPA that from approximately 2001 to 2014, it entered
       into contracts for at least seven projects with Petrobras and six projects with Sete
       and that it negotiated, coordinated, authorized, and paid bribes in connection with
       each of these projects. Keppel admitted that it drafted and executed agreements
       with consulting companies controlled by its agent (Skornicki) that were intended
       to facilitate the bribe payments and conceal their purpose. Under the guise of
       these agreements and instructions provided by Keppel, Keppel’s agent Skornicki
       made payments to bank accounts in the U.S. and elsewhere in the name of shell
       companies controlled by Skornicki. Skornicki then wired the money from those
       bank accounts in the U.S. to bank accounts outside of the U.S. that were
       controlled by or for the benefit of executives at Petrobras, Sete, and members of
       the Workers’ Party.

(Id. ¶¶ 106-108)

               On August 29, 2017, Jeffrey Chow – the Director of Keppel’s legal department –

pled guilty to violating and conspiring to violate the FCPA’s anti-bribery provisions. (Id. ¶ 110)

       Chow admitted that, pursuant to “established practices” at Keppel, he and others
       at Keppel facilitated the payment of bribes and the concealment of the true nature
       and purpose of those payments by creating and executing false agreements on


                                                 9
        Case 1:18-cv-01047-PGG Document 45 Filed 05/11/20 Page 10 of 24



        behalf of Keppel with consulting companies controlled by Skornicki. . . . Chow
        admitted that Keppel executives directed him and other Keppel employees to
        execute those agreements and authorized the payments to Skornicki, knowing that
        a portion of those payments would be used to pay bribes to Petrobras and Sete
        employees, and the Workers’ Party. Chow further admitted that the bribe
        payments were made to bank accounts located in the United States and elsewhere,
        which were subsequently wired to bank accounts outside the United States
        controlled by Petrobras and Sete employees and the Workers’ Party.

(Id.)

                On December 22, 2017, Keppel USA pled guilty to violating the FCPA’s anti-

bribery provisions. (Id. ¶ 111)

        Among other things, Keppel USA admitted that “[i]n or about and between 2007
        and 2014, [Keppel USA], together with others, including [defendant Keppel],
        knowingly and willfully conspired to pay approximately $8.8 million corruptly
        for the benefit of foreign officials, including [Petrobras employees, one of whom
        migrated to Sete in 2011], and the Workers’ Party to secure improper advantages
        and to influence those foreign officials and the Workers’ Party to obtain and
        retain business in Brazil.”

(Id. (alteration in original))

II.     PROCEDURAL HISTORY

                In 2016, Plaintiffs brought claims for fraud, aiding and abetting fraud, and

conspiracy to defraud against several defendants – including Keppel and Petrobras – in the

United States District Court for the District of Columbia (the “D.C. Action”). See EIG Energy

Fund XIV, L.P. v. Petroleo Brasileiro S.A., 246 F. Supp. 3d 52, 61 (D.D.C. 2017), aff'd, 894

F.3d 339 (D.C. Cir. 2018), cert. denied sub nom. Petróleo Brasileiro S.A. v. EIG Energy Fund

XIV, L.P., No. 18-716, 2019 WL 1231775 (U.S. Mar. 18, 2019). On March 30, 2017, the district

court granted Keppel’s motion to dismiss for lack of personal jurisdiction. 1 Id. at 91.



1
  Keppel contends that the dismissal of the D.C. Action demonstrates that Plaintiffs’ allegations
in the instant case are without merit. (Def. Br. (Dkt. No. 24) at 16, 25, 27) Given that Keppel
was dismissed from the D.C. Action for lack of personal jurisdiction, this argument is not
persuasive.


                                                 10
        Case 1:18-cv-01047-PGG Document 45 Filed 05/11/20 Page 11 of 24



                On February 6, 2018, Plaintiffs filed the Complaint in the instant action. (Dkt.

No. 1) The Amended Complaint – filed on April 30, 2018 – asserts claims for RICO conspiracy

and aiding and abetting fraud. (Dkt. No. 17) Defendant moved to dismiss pursuant to Fed. R.

Civ. P. 9(b) and 12(b)(6). (Dkt. No. 23) On March 31, 2019, this Court denied the motion

without prejudice and directed the parties to provide supplemental briefing as to whether (1) the

wire fraud predicate acts for Plaintiffs’ RICO conspiracy claim amount to securities fraud claims,

such that the wire fraud allegations cannot be used as predicate acts for purposes of Plaintiffs’

RICO conspiracy claim; and (2) the alleged Travel Act predicate acts entail an extraterritorial

application of the Travel Act. (March 31, 2019 Order (Dkt. No. 34)) Defendant renewed its

motion to dismiss on April 12, 2019 (Dkt. No. 35), and both sides filed supplemental briefing as

directed by the Court. (Dkt. Nos. 36, 40, 44)

                                            DISCUSSION

I.      MOTION TO DISMISS STANDARD

                “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“In considering a motion to dismiss . . . the court is to accept as true all facts alleged in the

complaint,” Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007) (citing

Dougherty v. Town of N. Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 87 (2d Cir. 2002)),

and must “draw all reasonable inferences in favor of the plaintiff.” Id. (citing Fernandez v.

Chertoff, 471 F.3d 45, 51 (2d Cir. 2006)).

                A complaint is inadequately pled “if it tenders ‘naked assertion[s]’ devoid of

‘further factual enhancement,’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557), and

does not provide factual allegations sufficient “to give the defendant fair notice of what the claim


                                                  11
        Case 1:18-cv-01047-PGG Document 45 Filed 05/11/20 Page 12 of 24



is and the grounds upon which it rests.” Port Dock & Stone Corp. v. Oldcastle Ne., Inc., 507

F.3d 117, 121 (2d Cir. 2007) (citing Twombly, 550 U.S. at 555).

               Fed. R. Civ. P. 9(b) sets standards for pleading fraud claims, and requires that

“[i]n alleging fraud or mistake, a party must state with particularity the circumstances

constituting fraud or mistake.” Fed. R. Civ. P. 9(b); see also In re Pfizer Inc. Sec. Litig., 584 F.

Supp. 2d 621, 632-33 (S.D.N.Y. 2008). Rule 9(b) requires a plaintiff to “(1) specify the

statements that the plaintiff contends were fraudulent, (2) identify the speaker, (3) state where

and when the statements were made, and (4) explain why the statements were fraudulent.”

Kottler v. Deutsche Bank AG, 607 F. Supp. 2d 447, 462 (S.D.N.Y. 2009) (quoting Stevelman v.

Alias Research, Inc., 174 F.3d 79, 84 (2d Cir. 1999) (internal quotation marks and citation

omitted)).

II.    RICO CONSPIRACY CLAIM

       A.      Applicable Law

               To sustain a private cause of action under RICO, a plaintiff must allege: “(1) the

defendant’s violation of 18 U.S.C. § 1962, (2) an injury to the plaintiff’s business or property,

and (3) causation of the injury by the defendant’s violation.” Lerner v. Fleet Bank, N.A., 459

F.3d 273, 283 (2d Cir. 2006) (internal quotation marks and alteration omitted); see also 18

U.S.C. § 1964(c) (providing a cause of action for “[a]ny person injured in his business or

property by reason of a violation” of Section 1962). 18 U.S.C. § 1962(d) prohibits any person

from conspiring to violate any of the substantive provisions set forth in 18 U.S.C. § 1962(a)-(c).

               A substantive violation of the RICO statute occurs when “any person employed

by or associated with any enterprise engaged in, or the activities of which affect, interstate or

foreign commerce, . . . conduct[s] or participate[s], directly or indirectly, in the conduct of such

enterprise’s affairs through a pattern of racketeering activity. . . .” 18 U.S.C. § 1962(c).


                                                 12
        Case 1:18-cv-01047-PGG Document 45 Filed 05/11/20 Page 13 of 24



Accordingly, to establish a substantive RICO violation, a plaintiff must allege: “(1) that the

defendant (2) through the commission of two or more acts (3) constituting a ‘pattern’ (4) of

‘racketeering activity’ (5) directly or indirectly invests in, or maintains an interest in, or

participates in (6) an ‘enterprise’ (7) the activities of which affect interstate or foreign

commerce,” in addition to injury and causation. Moss v. Morgan Stanley, Inc., 719 F.2d 5, 17

(2d Cir. 1983).

                  To establish a RICO conspiracy claim, a plaintiff must plead factual allegations

demonstrating that a defendant agreed to participate “‘in a charged enterprise’s affairs’ through a

pattern of racketeering, ‘not a conspiracy to commit predicate acts.’” United States v. Pizzonia,

577 F.3d 455, 463 (2d Cir. 2009) (quoting United States v. Persico, 832 F.2d 705, 713 (2d Cir.

1987)). “Assuming that a RICO enterprise exists, [plaintiff] must prove only that the defendants

know the general nature of the conspiracy and that the conspiracy extends beyond their

individual roles.” United States v. Zichettello, 208 F.3d 72, 99 (2d Cir. 2000) (citations,

quotation marks, and alterations omitted); see also Salinas v. United States, 522 U.S. 52, 64

(1997) (“A person . . . may be liable for [RICO] conspiracy even though he was incapable of

committing the substantive offense.”); United States v. Yannotti, 541 F.3d 112, 122 (2d Cir.

2008) (“[D]efendant need only know of, and agree to, the general criminal objective of a jointly

undertaken scheme.”).

                  The Private Securities Litigation Reform Act of 1995 (the “PSLRA”), Pub. L. No.

104-67, 109 Stat. 737, however, “bars civil RICO claims alleging predicate acts of securities

fraud, even where a plaintiff cannot itself pursue a securities fraud action against the defendant.”

MLSMK Inv. Co. v. JP Morgan Chase & Co., 651 F.3d 268, 277 (2d Cir. 2011). Accordingly,

“if any one of the predicate acts involves the purchase or sale of securities, the entire claim is




                                                   13
        Case 1:18-cv-01047-PGG Document 45 Filed 05/11/20 Page 14 of 24



foreclosed by the securities fraud bar codified in the RICO statute.” Zohar CDO 2003-1, Ltd. v.

Patriarch Partners, LLC, 286 F. Supp. 3d 634, 638 (S.D.N.Y. 2017). The PSLRA provides an

exception for “an action against any person that is criminally convicted in connection with the

fraud . . . .” 18 U.S.C. § 1964(c).

       B.      Analysis

               Defendant argues that the alleged conduct falls within the PSLRA’s bar on

predicate acts involving securities fraud. (Def. Br. (Dkt. No. 26) at 24) This Court ordered

supplemental briefing on the issue of “whether Plaintiff’s wire fraud claim amounts to an

actionable securities fraud claim such that the wire fraud claim cannot be used as a predicate act

for purposes of the RICO conspiracy claim.” (March 31, 2019 Order (Dkt. No. 34))

               Plaintiffs contend that acts of wire fraud may be used as predicate acts here

because Keppel entered into a deferred prosecution agreement with the Government regarding

the alleged bribery and kickback scheme. According to Plaintiffs, Defendant’s entry into the

DPA “constitutes a ‘criminal conviction’ for . . . purposes of the exception to the PSLRA bar.”

(Pltf. Supp. Br. (Dkt. No. 40) at 5 (citing Deferred Prosecution Agreement (Dkt. No. 24-1), Ex.

2)) Plaintiffs note that the DPA includes Defendant’s “admi[ssion] that it ‘did knowingly and

willfully conspire to violate’ the [Foreign Corrupt Practices Act], and [that Defendant] agreed to

pay a criminal penalty of over $400 million.” (Id.)

               Defendant argues, however, that the DPA “is not a ‘criminal conviction’ for

purposes of the PSLRA bar.” (Def. Supp. Reply Br. (Dkt. No. 44) at 5)

               A party that enters into a deferred prosecution agreement has not been convicted

of a crime. Indeed, the obvious purpose of entering into a deferred prosecution agreement is to

avoid a criminal conviction. See United States v. Stein, 435 F. Supp. 2d 330, 349 (S.D.N.Y.

2006), aff'd, 541 F.3d 130 (2d Cir. 2008) (“[The corporation] and the government entered into a


                                                14
        Case 1:18-cv-01047-PGG Document 45 Filed 05/11/20 Page 15 of 24



Deferred Prosecution Agreement . . . [in which] [t]he government agreed that it will seek

dismissal of the information if [the corporation] complies with its obligations. In a nutshell, [the

corporation] stands to avoid a criminal conviction if it lives up to its part of the bargain.”).

               The DPA at issue here states that “any prosecution of the Company for the

conduct set forth in the Statement of Facts be and hereby is deferred for the Term.” (Deferred

Prosecution Agreement (Dkt. No. 24), Ex. 2 ¶ 12) The deferral term is three years. (Id. ¶ 3) In

the DPA, the Government agrees that – if Keppel meets its obligations under the DPA – when

the deferral term expires, the Government “shall seek dismissal with prejudice of the Information

filed against [Keppel]. . . .” (Id. ¶ 13) In sum, if Keppel meets its obligations under the DPA,

the charges against it will be dismissed. (Id.)

               In arguing that the DPA constitutes a conviction, Plaintiffs cite to McKinney v.

Moore, No. 04 Civ. 07926, 2007 WL 1149253, at *3 (S.D.N.Y. Apr. 16, 2007). See Pltf. Supp.

Br. (Dkt. No. 44) at 6. McKinney is not on point, however. That case does not involve the

PSLRA bar. The issue instead was whether the plaintiff was precluded “from suing either as

trustee of the Pension Fund or otherwise on behalf of the Pension Fund” in light of a prohibition

in 29 U.S.C. § 1111(a), which is part of the Employee Retirement Income Security Act

(“ERISA”). McKinney, 2007 WL 1149253, at *3. McKinney is not persuasive here.

               Plaintiffs citation to Harmon v. Teamsters, Chauffeurs & Helpers Local Union

371, 832 F.2d 976, 978 (7th Cir. 1987), is likewise unavailing. See Pltf. Supp. Br. (Dkt. No. 44)

at 6. In Harmon, the Seventh Circuit considered whether an Iowa deferred judgment constituted

a conviction for purposes of the federal Labor-Management Reporting and Disclosure Act,

which forbids those who have been convicted of certain crimes from serving as a union officer.

Harmon, 832 F.2d at 976-77. Even if this Iowa statute were analogous to the PSLRA bar –




                                                  15
        Case 1:18-cv-01047-PGG Document 45 Filed 05/11/20 Page 16 of 24



which it is not – the Iowa deferred judgment procedure involves a “guilty plea followed by a

sentence of probation but no judgment of conviction” (see id.), whereas a DPA involves no

guilty plea and no sentence of any sort. Id.

               Plaintiffs also cite to Kaplan v. S.A.C. Capital Advisors, L.P., 104 F. Supp. 3d

384, 389 (S.D.N.Y. 2015). See Pltf. Supp. Br. (Dkt. No. 44) at 6. In Kaplan, the court analyzed

a guilty plea allocution to determine whether it covered the conduct underlying plaintiff’s RICO

claim, and ultimately determined that it did not. Kaplan, 104 F. Supp. 3d at 391. In any event,

Kaplan provides no support to Plaintiffs here, because that case involves an actual guilty plea,

sentence, and conviction (see id. at 389), whereas the instant case does not.

               It is, of course, completely illogical to contend that an agreement expected to lead

to dismissal of criminal charges actually constitutes a conviction. Moreover, case law

interpreting the PSLRA’s criminal conviction exception confirms that it would be improper to

treat a deferred prosecution agreement as a conviction. Courts have found that the PSLRA’s

“criminal conviction exception must be construed as narrowly as possible,” and that “the

exception is ‘only available [as] to . . . a defendant [that] has specifically been convicted of

criminal fraud.’” Kaplan, 104 F. Supp. 3d at 389 (quoting Krear v. Malek, 961 F.Supp. 1065

(E.D. Mich. 1997). Furthermore, it is the “[p]lea [a]llocution, not the [i]ndictment, [that]

determines the scope of the conduct to which the [defendant] pleaded guilty.” Id. at 389-90. In

sum, the scope of the criminal conviction exception is narrow, and applying the exception to

cover a deferred prosecution agreement – which is not a conviction – is inconsistent with the

statutory scheme. Accordingly, the Court concludes that the PSLRA’s criminal conviction

exception is not applicable.




                                                  16
        Case 1:18-cv-01047-PGG Document 45 Filed 05/11/20 Page 17 of 24



               Plaintiffs do not contest that the Amended Complaint’s wire fraud allegations

amount to an actionable securities fraud claim. (Pltf. Supp. Br. (Dkt. No. 40)) The Amended

Complaint alleges a “scheme behind the conspiracy[,] . . . [a] necessary component of [which]

was that Sete, a start-up, would fraudulently raise billions of dollars of capital” (Am. Cmplt.

(Dkt. No. 17) ¶ 117); that such investments were solicited through a “Private Placement

Confidential Information Memorandum” prepared by Sete (id. ¶ 62); that Defendant “did its part

in knowingly concealing the illicit bribery and kickback scheme from EIG in order to induce

EIG and plaintiffs to invest in Sete,” and that because of Defendant’s deceptive conduct, “the

plaintiffs began to invest in Sete in August 2012 and continued to make investments into early

2015. . . . through a series of wires” (id. ¶¶ 70, 76); and that “conspirators conspired to and

committed overt, RICO predicate acts . . . of wire fraud . . . violating the Travel Act . . . [and] of

money laundering . . . .” (Id. ¶ 120)

               The Court concludes that the PSLRA bar applies to the predicate acts of wire

fraud alleged in the Amended Complaint. Moreover, because the wire fraud, Travel Act, and

money laundering predicate acts are all part of the same claim, the entire RICO conspiracy claim

is barred. See Zohar, 286 F. Supp. 3d. at 638 (“if any one of the predicate acts involves the

purchase or sale of securities, the entire claim is foreclosed by the securities fraud bar codified in

the RICO statute”); Awad v. Omar, No. 18 CIV. 10810 (NRB), 2019 WL 5727327, at *5

(S.D.N.Y. Nov. 5, 2019) (“The [PSLRA bar] bars plaintiffs’ RICO claim, and does so regardless

of whether the other predicate acts that plaintiffs allege are based on conduct that is not

actionable as securities fraud.”); In re LIBOR-Based Fin. Instruments Antitrust Litig., 935

F.Supp. 2d 666, 730 (S.D.N.Y. 2013), vacated on other grounds sub nom. Gelboim v. Bank of

America Corp., 823 F.3d 759 (2d Cir. 2016) (“[W]here plaintiffs allege a single scheme, courts




                                                  17
        Case 1:18-cv-01047-PGG Document 45 Filed 05/11/20 Page 18 of 24



have held that if any predicate act is barred by the PSLRA it is fatal to the entire RICO claim.”)

(internal quotation marks and citation omitted).

               Accordingly, Defendant’s motion to dismiss will be granted as to Plaintiff’s RICO

conspiracy claim. 2

III.   AIDING AND ABETTING FRAUD CLAIM

       A.      Applicable Law

               Aiding and abetting fraud has three elements: ‘“(1) that an independent wrong

exist[s]; (2) that the aider and abettor know[s] of that wrong’s existence; and (3) that substantial

assistance be given in effecting that wrong.’” Adelphia Recovery Trust v. Bank of Am., N.A.,

624 F. Supp. 2d 292, 312 (S.D.N.Y. 2009) (quoting Landy v. Fed. Deposit Ins. Corp., 486 F.2d

139, 162-163 (3d Cir. 1973)). 3 To meet Rule 9(b) pleading requirements, ‘“a claim for aiding

and abetting fraud requires plaintiff to plead facts showing[] the existence of a fraud, defendant’s

knowledge of the fraud, and that the defendant provided substantial assistance to advance the

fraud’s commission.”’ Id. at 312 (quoting Wight v. BankAmerica Corp., 219 F.3d 79, 91 (2d

Cir. 2000)).

               To survive a motion to dismiss, a complaint must allege “actual knowledge of

fraud with the particularity necessary to survive the heightened pleading requirements of Federal



2
  Because Plaintiffs’ RICO conspiracy claim is barred by the PSLRA, this Court does not reach
Defendant’s arguments concerning extraterritoriality. See Def. Br. (Dkt. No. 24) at 24.
3
  Both sides rely on New York law. (See Def. Br. (Dkt. No. 24) at 20 n.9; Pltf. Opp. Br. (Dkt.
No. 26) at 26 (citing Fertitta v. Knoedler Gallery, LLC, No. 14-CV-2259, 2015 WL 374968, at
*7 (S.D.N.Y. Jan. 29, 2015), in which New York law is applied)) Accordingly, they have
implicitly agreed to the application of New York law. See Golden Pac. Bancorp v. F.D.I.C., 273
F.3d 509, 514 n.4 (2d Cir. 2001) (“The parties’ briefs assume that New York substantive law
governs the issues . . . presented here, and such implied consent is, of course, sufficient to
establish the applicable choice of law.”); Corbett v. Firstline Sec., Inc., 687 F. Supp. 2d 124, 128
(E.D.N.Y. 2009) (applying New York law where “both parties cite exclusively to New York []
law in their argument”).


                                                   18
        Case 1:18-cv-01047-PGG Document 45 Filed 05/11/20 Page 19 of 24



Rule of Civil Procedure 9(b).” Lerner v. Fleet Bank, N.A., 459 F.3d 273, 292-93 (2d Cir. 2006);

see also Krys v. Pigott, 749 F.3d 117, 127 (2d Cir. 2014) (“[U]nder New York law, a complaint

adequately alleges the knowledge element of an aiding and abetting claim when it pleads ‘not . . .

constructive knowledge, but actual knowledge of the fraud as discerned from the surrounding

circumstances.’”) (quoting Oster v. Kirschner, 77 A.D.3d 51, 56 (1st Dep’t 2010)).

               As to the “substantial assistance” element, “‘[a] defendant provides substantial

assistance only if [it] affirmatively assists, helps conceal, or by virtue of failing to act when

required to do so enables [the fraud] to proceed.’” 4 JP Morgan Chase Bank v. Winnick, 406 F.

Supp. 2d 247, 256 (S.D.N.Y. 2005) (quoting Nigerian Nat’l Petroleum Corp. v. Citibank, N.A.,

No. 98 Civ. 4960 (MBM), 1999 WL 558141, at *8 (S.D.N.Y. July 30, 1999)). “Whether the

assistance is substantial or not is measured, in turn, by whether ‘the action of the aider and

abettor proximately caused the harm on which the primary liability is predicated.’” Id. (quoting

In re WorldCom, Inc. Sec. Litig., 382 F. Supp. 2d 549, 560-61 (S.D.N.Y. 2005)). In other

words, plaintiffs “must allege also that their injury was ‘a direct or reasonably foreseeable result

of the [aider and abettor’s] conduct.’” Fraternity Fund Ltd. v. Beacon Hill Asset Mgmt., LLC,

479 F. Supp. 2d 349, 371 (S.D.N.Y. 2007) (quoting Pension Comm. of Univ. of Montreal

Pension Plan, 446 F. Supp. 2d at 202).




4
   “‘Absent a confidential or fiduciary relationship between the plaintiff and the aider and abettor,
the inaction of the latter does not constitute substantial assistance warranting aider and abettor
liability.’” Pension Comm. of Univ. of Montreal Pension Plan v. Banc of Am. Sec., LLC, 446 F.
Supp. 2d 163, 203 (S.D.N.Y. 2006) (quoting Ryan v. Hunton & Williams, No. 99 Civ. 5938
(JG), 2000 WL 1375265, at *10 (E.D.N.Y. Sept. 20, 2000)).


                                                  19
        Case 1:18-cv-01047-PGG Document 45 Filed 05/11/20 Page 20 of 24



       B.      Analysis

               Defendant contends that the Amended Complaint does not allege Keppel’s actual

knowledge or substantial assistance in the scheme to defraud Sete investors. (Def. Br. (Dkt. No.

24) at 26-27) Defendant does not contest that an independent wrong exists. (Id.)

               1.      Actual Knowledge

               The Amended Complaint alleges that Keppel agreed to perpetrate the bribery and

kickback scheme in exchange for six Sete contracts. (Am. Cmplt. (Dkt. No. 17) ¶ 96) This

allegation is premised on, inter alia, testimony from Barusco and Keppel’s Brazilian agent Zwi

Skornicki, in which both men testified that Keppel entities had agreed to pay a bribe of .9% of

the price of each Sete contract. Skornicki testified that Keppel executives in Singapore –

including Keppel’s chief executive officer and former chief executive officer – had “‘authorized’

him[] to pay bribes” to Petrobas officials. (Id. ¶¶ 96-97) These allegations are sufficient to plead

actual knowledge of the underlying bribery scheme, because “[fraudulent] intent may be inferred

from [these] circumstances.” Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Secs. LLC, No. 12-

cv-3723, 2016 WL 5719749, at *5 (S.D.N.Y. Sept. 29, 2016) (first alteration in original).

               As to Keppel’s knowledge that Sete was defrauding its investors, the Amended

Complaint alleges that Keppel understood that capital raised for Sete would be used to fund the

bribes and kickbacks. (Am. Cmplt. (Dkt. No. 17) ¶¶ 5, 117, 128)

               Keppel also facilitated the fraud scheme by giving an EIG senior executive tours

of the Keppel shipyard in August 2011 and August 2013, and by assisting a media company

hired by EIG “in [the August 2011] filming [of] various areas of the Keppel Shipyard, for later

use at EIG’s investors conference.” (Id. ¶¶ 70-79)

               Although Defendant argues that “Plaintiffs do not allege when Keppel supposedly

learned that Plaintiffs had in fact decided to invest in Sete” (Def. Br. (Dkt. No. 24) at 26), the


                                                 20
          Case 1:18-cv-01047-PGG Document 45 Filed 05/11/20 Page 21 of 24



Amended Complaint asserts that by the time of an August 7, 2012 press release, Keppel knew

that EIG and Plaintiffs “had just become investors in Sete.” (Am. Cmplt. (Dkt. No. 17) ¶ 78)

Given Keppel’s involvement in EIG’s due diligence efforts, and Keppel’s reference to

“International finance investors” in the August 7, 2012 press release, this is a fair inference. The

Court concludes that the Amended Complaint adequately pleads actual knowledge.

               2.      Substantial Assistance

               The Amended Complaint alleges that Defendant substantially assisted in the

defrauding of Sete’s investors by (1) facilitating EIG’s due diligence through the two tours of the

Keppel Shipyard; and (2) concealing the bribery and kickback scheme from EIG by laundering

the bribes through shell companies. (Am. Cmplt. (Dkt. No. 17) ¶¶ 70-79, 86-88, 130)

               “Where the primary fraud claim is predicated on misrepresentations in

documents, substantial assistance usually involves assistance in the preparation or dissemination

of the documents.” Nathel v. Siegal, 592 F. Supp. 2d 452, 470 (S.D.N.Y. 2008) (citing ABF

Capital Mgmt. v. Askin Capital Mgmt., 957 F.Supp. 1308, 1328 (S.D.N.Y. 1997)). However,

“[w]here the fraud alleged involves a ‘highly interdependent scheme in which both [the principal

and aider and abettor] benefited’” – such as the instant scheme – “‘allegations that a defendant

actively assisted and facilitated the fraudulent scheme itself, as opposed to assisting in the

preparation of the documents themselves, are sufficient.’” Nathel, 592 F. Supp. 2d at 470

(quoting ABF Capital Mgmt., 957 F.Supp. at 1328).

               The Court concludes that the Amended Complaint adequately pleads substantial

assistance.

               Defendant’s motion to dismiss Plaintiffs’ aiding and abetting fraud claim will be

denied.




                                                 21
        Case 1:18-cv-01047-PGG Document 45 Filed 05/11/20 Page 22 of 24



IV.    RES JUDICATA

               Defendant argues that this case is barred by res judicata as a result of the

dismissal in the D.C. Action. (Def. Br. (Dkt. No. 24) at 28-29)

       A.      Applicable Law

               “‘Res judicata’ is used to refer both to the doctrine of claim preclusion alone and

to the doctrines of claim preclusion and issue preclusion (or collateral estoppel) collectively.”

Mahmood v. Research in Motion Ltd., 905 F. Supp. 2d 498, 501 n.1 (S.D.N.Y. 2012), aff’d, 515

F. App’x 891 (Fed. Cir. 2013).

               The doctrine of claim preclusion provides that

       “a valid, final judgment, rendered on the merits, constitutes an absolute bar to a
       subsequent action between the same parties, or those in privity with them, upon
       the same claim or demand. It operates to bind the parties both as to issues
       actually litigated and determined in the first suit, and as to those grounds or issues
       which might have been, but were not, actually raised and decided in that action.
       The first judgment, when final and on the merits, thus puts an end to the whole
       cause of action.”

Epperson v. Entm’t Express, Inc., 242 F.3d 100, 108-09 (2d Cir. 2001) (quoting Saylor v.

Lindsley, 391 F.2d 965, 968 (2d Cir. 1968) (citations omitted)).

               Accordingly, “[t]o prove the affirmative defense [of claim preclusion,] a party

must show that (1) the previous action involved an adjudication on the merits; (2) the previous

action involved the plaintiffs or those in privity with them; [and] (3) the claims asserted in the

subsequent action were, or could have been, raised in the prior action.” Monahan v. New York

City Dep’t of Corr., 214 F.3d 275, 285 (2d Cir. 2000) (citations omitted).

               Issue preclusion “‘applies when (1) the issues in both proceedings are identical,

(2) the issue in the prior proceeding was actually litigated and actually decided, (3) there was [a]

full and fair opportunity to litigate in the prior proceeding, and (4) the issue previously litigated

was necessary to support a valid and final judgment on the merits.’” Epperson, 242 F.3d at 108


                                                  22
        Case 1:18-cv-01047-PGG Document 45 Filed 05/11/20 Page 23 of 24



(quoting United States v. Hussein, 178 F.3d 125, 129 (2d Cir.1999) (internal quotation marks

and citation omitted)).

       B.      Analysis

               Defendant was dismissed from the D.C. Action for lack of personal jurisdiction.

EIG Energy Fund XIV, L.P., 246 F. Supp. 3d at 91 (“[T]he court finds that it lacks personal

jurisdiction over [Keppel] under the D.C. long-arm statute . . . .”). “[A] dismissal for lack of

personal jurisdiction is not a final judgment on the merits” for purposes of either res judicata or

issue preclusion. Barrett v. Tema Dev. (1988), Inc., 463 F. Supp. 2d 423, 427 (S.D.N.Y. 2006);

see also Arnold Graphics Indus., Inc. v. Indep. Agent Ctr. Inc., 775 F.2d 38, 41 (2d Cir. 1985);

Harte v. Iberia Airlines, Case No. 02 Civ. 3624, 2002 WL 1870251, at *2 (S.D.N.Y. Aug. 13,

2002). Accordingly, the instant action is not barred by either res judicata or collateral estoppel.

                                         CONCLUSION

               For the reasons stated above, Defendant’s motion to dismiss is granted in part and

denied in part. The parties’ motions for oral argument are denied as moot. The Clerk of Court is

directed to terminate the motions (Dkt. Nos. 35, 37, 41).

               The initial pretrial conference in this matter will take place on June 25, 2020 at

11:00 a.m. in Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, New York.

               Seven days before the conference, the parties will submit a joint letter addressing

the following in separate paragraphs: (1) a brief description of the case, including the factual and

legal bases for the claims and defenses; (2) any contemplated motions; and (3) the prospect for

settlement. For the Court’s convenience, the parties must set forth the conference’s date and

time in the joint letter’s opening paragraph. In preparing their joint letter and proposed case




                                                 23
       Case 1:18-cv-01047-PGG Document 45 Filed 05/11/20 Page 24 of 24



management plan, the parties will consult the Court’s Individual Practices and model Case

Management Plan and Scheduling Order – both of which are available on this District’s website.

Dated: New York, New York
       May 9, 2020




                                              24
